Citation Nr: 1112408	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hand disability manifested by pain, numbness, and coldness.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity disability manifested by pain, numbness, and coldness.

3.  Entitlement to service connection for a neck disorder, to include as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.

4.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.
WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1952 to September 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of April 2009 and January 2010 rating decisions in which the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska denied entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hand and bilateral lower extremity disabilities manifested by pain, numbness, and coldness and denied service connection for neck and right shoulder disorders, to include as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee, respectively.

In July 2009, the Veteran and his wife testified before a decision review officer.  In February 2011, the Veteran and his wife testified before the undersigned Acting Veterans Law Judge at a videoconference hearing.  Transcripts of both hearings have been associated with the claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for neck and right shoulder disorders are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran has no additional bilateral hand disability manifested by pain, numbness, and coldness due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; the proximate cause of the additional disability was an event that was reasonably foreseeable. 

2.  The Veteran has no additional bilateral lower extremity disability manifested by pain, numbness, and coldness due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; the proximate cause of the additional disability was an event that was reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for bilateral hand disability manifested by pain, numbness, and coldness have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).

2.  The criteria for an award of compensation benefits under 38 U.S.C.A. § 1151 for bilateral lower extremity disability manifested by pain, numbness, and coldness have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, pre-decisional notice letters dated in February 2009 and March 2009 complied with VA's duty to notify the Veteran with regards to the issues of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity disability and bilateral hand disability manifested by pain, numbness, and coldness.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The March 2009 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured medical opinion in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  

Pertinent VA opinions with respect to the issues adjudicated herein were obtained in February 2009 (hands) and March 2009 (lower extremities).  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinions obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has bilateral hand and bilateral lower extremity disabilities manifested by pain, numbness, and coldness that is the result of treatment in the form of medication prescribed by VA for a tumor on the Veteran's pituitary gland.  He contends that he was never notified by VA of the side effects of cabergoline. 

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2010).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2010).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2010).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2010).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (West 2002).

According to post-service medical records, the Veteran has a history of prolactinoma.  As indicated in the VA examiner's reports discussed below, the Veteran was initially prescribed cabergoline in 2002; however, those treatment records aside from records in April 2002 and May 2002 have not been obtained.  The Board finds that the Veteran is not prejudiced by the failure to obtain those records, because the VA examiner described them in the examination report.  Moreover, as discussed in the analysis below, the Board does not doubt that the Veteran experienced side effects from cabergoline that resulted in bilateral hand and bilateral lower extremities problems, to include pain, numbness, and coldness.  There is no indication that such records would be pertinent to the outcome of these issues.  As discussed below, the pertinent question is whether the prescription of the medication was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Additionally, there is no indication that the VA examiner is not credible regarding his summary of the Veteran's treatment records.  

The May 2002 record shows a detailed conversation between the Veteran and his physician regarding side effects from the cabergoline.  The Veteran described constipation and orthostatic hypotension.  The physician noted spending significant time with the Veteran explaining that his symptoms that he underwent were expected side effects of that medication, which were anticipated after two to three weeks of therapy.  The physician offered to cut back on the dosage; the Veteran indicated that he wanted to think about that further.  A record dated in September 2005 indicates that the Veteran had been tried on cabergoline in the past and did not tolerate it because of constipation.  The Veteran was again prescribed cabergoline in September 2005 in the dosage of one half a tablet every week.  Records beginning in December 2007 show that the Veteran had stopped taking cabergoline due to hand numbness and coldness.  A record dated in May 2009 shows a diagnosis of peripheral neuropathy.  

A medical opinion was obtained regarding the Veteran's hands in February 2009.  The examiner noted a review of the claims file and medical records.  The examiner observed that the Veteran had 40 plus years of complaints related to his pituitary issue.  In 2002 he was placed on cabergoline.  The examiner noted that the Veteran had numerous and severe medical comorbidities and had been afforded very easy access to healthcare at the VA Medical Center.  The Veteran was initially prescribed cabergoline in February 2002; according to notations in the Veteran's VA treatment records two months later, he quit taking the medication about one month after beginning it because it made him tired.  The examiner noted reviewing the side effects and adverse reaction profile of cabergoline.  There were numerous side effects, as there were side effect profiles for every medication taken, because each patient reacts differently.  It was impossible to predict who would experience side effects of any medication.  Side effect profiles were always given to patients when picking up medications at the pharmacies.  However, less than two percent of patients who took that medication did complain of some paresthesias and sensation change.  It appeared that the Veteran had been complaining of sensation changes in his hands.  Whether the side effect profile was mentioned to him during the initial endocrinology evaluation in 2002 was unknown, as there was nothing said about it in that dictation.  However, in May 2002, the Veteran's physician did spend a fair amount of time with him and answered questions to his satisfaction.  

The examiner opined that overall, the Veteran had been afforded easy access to that VAMC and had been seen by numerous physicians and specialists, along with medication and devices to help manage his severe medical comorbidities.  The level of care had been exemplary.  Even though less than two percent of patients who took that medication did complain of some paresthesias and sensation change, overall, being objective, the examiner could not find any evidence that that disability, or additional disability claimed as bilateral hand condition, was caused by any carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in providing medical care in connection with the Veteran's pituitary gland tumor in prescribing cabergoline.  However, other similar instance of fault could not be commented on because that would be speculative.  The examiner copied clinic notes dated in April 2002 and May 2002 showing that the Veteran reported that he stopped cabergoline because it made him tired and caused significant gastrointestinal side effects such as constipation and orthostatic hypotension.  Therefore, it would be resorting to mere speculation to state whether any similar instance of fault was occurring, based on the Veteran's statements and his attempts to contact his physicians.  The examiner noted that the Veteran's electronic medical records showed numerous phone calls to that VAMC.  

In March 2009, the same examiner provided another opinion regarding the Veteran's bilateral lower extremities.  The examiner noted that the Veteran reported that he was not provided a side effect profile when initially prescribed cabergoline in 2002.  The examiner observed that the Veteran had an extremely complex medical history, and numerous severe medical comorbidities.  For example, during an eye examination the previous month, 26 medications were counted that he took regularly.  He also appeared to have other medical comorbidities including advanced degenerative changes in his lumbar spine, and there was a history of a motor vehicle accident over 30 years ago.  The examiner could not find any neurodiagnostic testing; therefore, the exact cause of his complaints in his lower extremities remained unknown.  The examiner referred to his previous opinion regarding a review of the cabergoline.  At that time, the examiner could find no evidence that there was any carelessness, negligence, lack of proper skill, or error in judgment in furnishing medical care in connection with the Veteran's pituitary tumor by prescribing cabergoline.  However, concerning other similar instance of fault, the examiner felt that would be speculative because the Veteran reported that he was not notified of a side effect profile.  The incidence of side effects as noted previously was a very small percentage.  The examiner noted that the Veteran did have other severe medical comorbidities that could easily play into lower extremity symptoms.  

A report of contact between the RO and the Veteran in June 2009 shows that the Veteran had a copy of the side effect descriptions of cabergoline.  The Veteran indicated that he felt it was negligent that his physician told him to continue taking the medication but at a reduced dosage after he told him about the side effects.  The Veteran testified that he notified his physician after he first begin experiencing his symptoms and the physician seemed nonchalant and indicated that the symptoms of the medicine were typical and to just cut the dose in half.  

At his hearing in July 2009, the Veteran testified that he reads the printouts received from VA with his medications, and that the printout regarding cabergoline did not mention anything about numbness and tingling.  He also testified that his symptoms were getting worse, even though he was no longer taking the medication.  The Veteran further testified that he did not remember whether anyone told him that about whether or not he should be able to recover from the side effect.  Additionally, the Veteran testified that he did not remember the conversation documented in the May 2002 treatment record since he was 80 years old, getting kind of senile, and that it was pretty hard to remember everything.  

Based on a review of the evidence, that Board finds that compensation benefits under 38 U.S.C.A. § 1151 for bilateral hand and bilateral lower extremity disabilities manifested by pain, numbness, and coldness are not warranted.  In this regard, the Board does not doubt that the Veteran experienced side effects from cabergoline; as noted above by the VA examiner, a side effect of cabergoline is some paresthesias and sensation change.  Thus, the Board concedes that the Veteran experiences pain, numbness, and coldness in his bilateral hands and bilateral lower extremities.  However, the pertinent question is whether the Veteran's pain, numbness, and coldness was caused by carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing the pituitary gland treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The Board finds that the competent medical evidence of record fails to demonstrate that the Veteran's symptoms of pain, numbness, and coldness were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the pituitary gland treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  

The only medical opinions of record, that of the VA examiner in February 2009 and March 2009, indicate that the prescription of cabergoline was not the result of carelessness, negligence, lack of proper skill, or error in judgment by the Veteran's physicians.  There are no opinions to the contrary.  Additionally, the evidence does not indicate other similar instance of fault.  Although the VA examiner opined that an opinion as to other similar instances of fault without resorting to mere speculation, the evidence does not indicate that the prescription of cabergoline to treat the Veteran's pituitary gland was a similar instance of fault.  No medical professional has provided such opinion.  

Furthermore, the evidence does not show that the proximate cause was an event that was not reasonably foreseeable.  The evidence does not show that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  The competent evidence of record does not indicate that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  As shown in the May 2002 treatment record, the Veteran's physician had a discussion of the side effects of cabergoline with him and appeared to answer the Veteran's questions satisfactorily.  Furthermore, the VA examiner indicated that the Veteran received exemplary care from VA; no medical professional has indicated that VA did not exercise the degree of care expected of a reasonable health care provider.  The Board acknowledges the Veteran's representative's argument at the July 2009 hearing that the Veteran's physician was nonchalant regarding the Veteran's concerns and that that was not reasonable health care.  However, the Board finds that the May 2002 record showing a discussion with the Veteran regarding the side effects of cabergoline outweighs a finding that the physician was not reasonable.  

Additionally, the Board also finds that the evidence does not support a finding that VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  The Veteran testified at his hearing in July 2009 that he reads the printouts that he receives with his VA medications.  Although the Veteran contends that the printout he received with cabergoline did not mention the side effects he experienced, the Veteran did not submit a copy of the printout that he received from VA for the Board to review.  Additionally, the VA examiner read a copy of the printout, which indicated that a side effect of cabergoline is some paresthesias and sensation change.  In light of the May 2002 treatment record documenting a conversation between the Veteran and his physician about the side effects of cabergoline, and the fact that the VA examiner indicated that the printout documented paresthesias and sensation change, the Board cannot find that the VA printout received by the Veteran did not list paresthesias and sensation change as a side effect of cabergoline.  Thus, the evidence does not support a finding that VA furnished care without the Veteran's informed consent.  The Board acknowledges that the VA examiner indicated that when the Veteran was initially prescribed cabergoline, the record did not indicate whether a discussion of the side effects was provided.  However, the evidence does not definitively show that the Veteran did not have informed consent when he began treatment with cabergoline.  

In sum, the Board does not doubt that the Veteran experiences bilateral hand and bilateral lower extremity pain, numbness, and coldness, and that such complaints are the result of taking cabergoline.  However, the totality of the evidence indicates that such complaints are known side effects of cabergoline; the evidence does not support a finding that the Veteran was not informed of the side effects of cabergoline.  Thus, the evidence does not show that the prescription of cabergoline was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.

In reaching this conclusion, the Board acknowledges the Veteran's belief that he has bilateral hand and bilateral lower extremity disabilities manifested by pain, coldness, and numbness that are result of negligence in prescribing cabergoline to treat his pituitary tumor.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent opinion regarding whether the prescription of cabergoline was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own assertions have no probative value.

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for bilateral hand and bilateral lower extremity disabilities manifested by pain, numbness, and coldness.  The benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hand and bilateral lower extremity disabilities manifested by pain, numbness, and coldness are denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral hand disability manifested by pain, numbness, and coldness is denied.

Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral lower extremity disability manifested by pain, numbness, and coldness is denied.


REMAND

Regrettably, a remand is necessary for further development for the claims of service connection for neck and right shoulder disorders, to include as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  

The Veteran contends that he injured his neck and right shoulder after he fell out of his wheelchair.  The Veteran is wheelchair bound as a result of the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  

A VA examination was obtained in December 2009.  The examiner opined that the Veteran's cervical spine/neck and right shoulder disorders had their onset many years ago, likely the result of injuries sustained from a motor vehicle accident in the 1950s.  The Board observes that the Veteran was in a motor vehicle accident in May 1953 when he was in service.  

In a subsequent opinion in August 2010, this same examiner opined that the previous opinion was incorrect and should have been that the cervical spine/neck and right shoulder disorders had their onset many years ago, possibly the result of injuries sustained from a motor vehicle accident in the 1950s.  The examiner indicated that his opinion was not meant to be a nexus opinion regarding whether the Veteran's disorders were directly related to his in-service motor vehicle accident.  

In September 2010, the examiner provided another opinion reiterating that they had offered no statements that were meant to be construed as an opinion that the Veteran's currently claimed neck and right shoulder disorders were, or were not, likely due to the in-service motor vehicle accident.  The examiner noted that they had not been requested to offer an opinion specifically regarding whether the Veteran's neck and shoulder disorders were due to, or a result of, or aggravated by, an in-service motor vehicle accident.  The examiner further indicated that such opinion would require examining and interviewing the Veteran and reviewing his records with the intention of addressing that specifically requested opinion.

The Veteran testified at his February 2011 hearing that his neck and shoulder hurt since service, but that it was nothing like the current pain level.  Because the VA examiner raised the possibility that the Veteran's neck and right shoulder disorders might have been caused by his in-service motor vehicle accident, and because the Veteran has testified regarding a continuity of symptomatology since service, the Board finds that a remand is necessary to provide the Veteran an adequate examination that address service connection on a direct basis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, pursuant to the Veteran's representative's request, the examination should be performed by a medical professional other than the examiner that provided the December 2009, August 2010, and September 2010 opinions.  See November 2010 VA Form 646.

Furthermore, the record indicates that the Veteran receives continuous orthopedic treatment at the VA Medical Center (VAMC) in Omaha, Nebraska.  The most recent of these records is dated in September 2010.  On remand, therefore, records of neck and right shoulder treatment that the Veteran may have received at the Omaha, Nebraska VAMC since September 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of any neck and right shoulder treatment that the Veteran may have received since September 2010.  The Board is particularly interested in records of such treatment that the Veteran may have received from the VAMC in Omaha, Nebraska since September 2010.  

If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran a VA examination by a medical professional other than J.J., M.D., who provided the prior opinions, to determine the nature, extent, and etiology of any neck and right shoulder disorders that he may have.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed neck and right shoulder disorders shown on examination had its(their) clinical onset in service or is(are) otherwise related to the Veteran's active duty-or is(are) caused or aggravated by the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with this Remand and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the issues of entitlement to service connection for neck and right shoulder disorders, on both a direct basis and as secondary to the service-connected loss of use of both feet due to history of arthritis of the knees and arthroplasty of the left knee.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


